MEMORANDUM **
Sharon Ann Virgilio appeals pro se from the district court’s summary judgment for defendants in her action alleging discrimination under the Fair Housing Act (FHA). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Harris v. Itzhaki, 183 F.3d 1043, 1050 (9th Cir.1999), and we affirm.
The district court properly granted summary judgment because Virgilio failed to raise a triable issue as to whether she timely filed her action within two years of the last possible discriminatory act. See Garcia v. Brockway, 526 F.3d 456, 460-61, 466 (9th Cir.2008) (en banc) (affirming dismissal of FHA claims as untimely filed).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.